          Case 7:17-cr-00225-NSR Document 173 Filed 04/09/21 Page 1 of 1


                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             Southern District of New York
                                                             United States District Courthouse
                                                             300 Quarropas Street
                                                             White Plains, New York 10601

                                                             April 9, 2021


BY ECF AND ELECTRONIC MAIL

The Honorable Nelson S. Román
United States District Judge
300 Quarropas Street
White Plains, NY 10601

        RE:      United States v. Chukwuemeka Okparaeke, S4 17 Cr. 225 (NSR)

Dear Judge Román:

       The Government respectfully submits this letter to request that the Court enter the
attached proposed Consent Preliminary Order of Forfeiture (“CPOF”) in the above-captioned
case. The defendant has consented to the entry of the CPOF as part of his plea agreement, and
executed the CPOF through his stand-by counsel in advance of the plea. 1 See Fed. R. Crim. P.
32.2(b)(4) (“At sentencing—or at any time before sentencing if the defendant consents—the
preliminary forfeiture order becomes final as to the defendant.”). Prompt entry of the CPOF will
enable the forfeiture process to continue in a timely fashion, including by allowing the
Government to commence publication of the notice of forfeiture as provided in the CPOF.


                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney


                                           By:      /s/                                           a
                                                    Gillian Grossman / Sagar Ravi / Olga Zverovich
                                                    Assistant United States Attorney
                                                    (212) 637-2188 / 2514 / 2195


cc:     Stand-by Counsel (by ECF) and Chukwuemeka Okparaeke (by mail)


1
  The Government has added the date that the defendant was charged in, and pleaded guilty to, the S4 Information
(October 15, 2020) to pages 1 and 3 of the CPOF. No other edits have been made to the CPOF since the defendant
signed it through his stand-by counsel.
